ANNUAL BONUS AGREEMENT

﻿

﻿

This Annual Bonus Agreement ("Agreement") is made as of January 1, 2017 (the
"Effective Date") by and between Erick Fernandez ("Employee") and Federated
National Holding Company, a Florida corporation ("Company").  The Company and
Employee are collectively referred to as the "Parties".

﻿

WHEREAS, the Company desires to motivate Employee to take on and meet a high
level of performance with respect to Employee's job responsibilities; 

WHEREAS, the purpose of this Agreement is to provide financial incentives to
Employee who is needed for the successful performance of the Company; and

WHEREAS, the Parties acknowledge that nothing in this Agreement is intended to
or shall be interpreted to alter Employee's employment status from that of "at
will."

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the Parties agree as follows:

1.Term of Agreement.  This Agreement will take effect as of the Effective Date
set forth above and will continue in full force and effect through December 31,
2017 (the “Termination Date”), unless sooner terminated in accordance with the
terms hereof.  Thereafter the Agreement may be subject to renewal for
consecutive one (1) calendar year terms, with such changes of terms including
amount of bonus payment on or before expiration of a relevant
term.  Notwithstanding the foregoing, the Agreement may be terminated during any
subsequent term in accordance with the terms hereof.

2.Criteria for Annual Bonus Payment.  Employee will be eligible for a payment
under this Agreement only if Employee satisfies all of the following criteria:

(a)Employee devotes full effort and diligence to the ongoing business affairs of
Company; and

(b)Employee remains employed by the Company through the Payment Date (as
hereinafter defined).

3.Annual Bonus Payment.    Employee is eligible to receive an Annual Bonus
Payment based on Company performance in the five categories set forth in the
chart below.  Employee’s Annual Bonus Payment will be calculated based on a
sliding scale from the minimum Company Performance Goal and corresponding bonus
amount to the maximum Company Performance Goal and corresponding bonus amount
for each of the five categories.  If the Company does not meet or exceed the
minimum Company Performance Goal in a category, then Employee will not receive
an annual bonus for that category.  If the Company exceeds the maximum Company
Performance Goal in a category, Employee will receive the maximum



--------------------------------------------------------------------------------

 




annual bonus amount for that category and not more than the maximum annual bonus
amount. The Annual Bonus Payment will be paid in U.S. dollars on an annual basis
as provided for in Section 4. By way of example only, and without any
guarantees, assurances or other representations as to the actual financial
performance of the Company or the actual Annual Bonus Payment that Employee may
be paid for any calendar year, Exhibit “A” demonstrates calculations of the
Annual Bonus Payment for a hypothetical calendar year. 



﻿

 

Revenue Growth

Company Performance Goal

Annual Bonus Amount

10%

$7,500

15%

$15,000

20%

$30,000

Expenses Control

Company Performance Goal

Annual Bonus Amount

45%

$7,500

40%

$15,000

35%

$30,000

EBITDA

(Earnings Before Interest, Tax, Depreciation and Amortization)

Company Performance Goal

Annual Bonus Amount

$40,000,000

$7,500

$50,000,000

$15,000

$60,000,000

$30,000

Return on Equity

Company Performance Goal

Annual Bonus Amount

10%

$7,500

12%

$15,000

14%

$30,000



2

--------------------------------------------------------------------------------

 




Book Value Growth

Company Performance Goal

Annual Bonus Amount

8%

$7,500

10%

$15,000

12%

$30,000

﻿

   

4.Payment of Annual Bonus Payment. 

(a)The Annual Bonus Payment, if any, that shall be paid to Employee on the
Payment Date shall be determined on the recommendation and approval of the
Company's Chief Executive Officer.  The Annual Bonus Payment may be pro-rated in
the Company’s sole discretion if Employee does not hold an employment position
eligible for the bonus during an entire calendar year. The Annual Bonus Payment
made pursuant to this Agreement will, to the extent required by law, be treated
as supplemental wages and subject to withholding of applicable income and
employment taxes at the IRS rate for supplemental wages.

(b)Subject to satisfaction of the criteria in Section 2, and so long as this
Agreement has not been earlier terminated, the Annual Bonus Payment determined
in accordance with Section 3 shall be paid on or before the second regular pay
period following the Company's filing of the Annual Report Pursuant to Section
13 of 15(d) of the Securities Exchange Act of 1934, Form 10-Q, filed with the
United States Securities and Exchange Commission (“Payment Date”).  

5.No Contract of Employment.  The Parties agree that this Agreement is not
intended and will not be construed to be an employment contract between the
Employee and Company.  Nothing contained in this Agreement shall limit the
ability of either Employee or the Company to terminate the employment
relationship at will, with or without cause, at any time.

6.Assignment.  No benefit payable under this Agreement may be assigned,
transferred, pledged or otherwise encumbered by Employee, or subjected to any
legal process for the payment of any claim against Employee.  Company's rights
and obligations under this Agreement may be assigned at the Company's discretion
to any successor or assign.  Any successor or assign of Company is authorized to
enforce all terms of this Agreement as if the name of such successor or assign
replaces Company throughout this Agreement. 

7.Governing Law.  This Agreement shall be governed in all respects by and in
accordance with the laws of the State of Florida without regard to its conflict
of law provisions.  Company and Employee expressly consent to the personal
jurisdiction of the state and federal courts located in the State of Florida for
any lawsuit arising from or related to this Agreement,



3

--------------------------------------------------------------------------------

 




and that any such lawsuit shall be brought in or removed to a state or federal
court of competent jurisdiction located in Broward County, Florida.

8.Entire Agreement.  This Agreement constitutes the entire agreement between the
Parties concerning the payment of an annual bonus to be made to Employee in
connection with Employee's employment by the Company, and replaces all prior
agreements, understandings and negotiations (whether oral or written) between
the Parties regarding the payment of an annual bonus in connection with their
employment relationship, except in cases where the Chief Executive Officer or
Chief Financial Officer authorizes other forms of supplemental wages designated
as bonus/commission; such authorized payments will not change the terms of this
Agreement.  The execution of this Agreement acts as a termination of any
existing Annual Bonus Agreement between the Parties.

9.Severability.  If any provisions of this Agreement shall be held to be invalid
or unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable.  If a court finds that any provision of this Agreement is
invalid or unenforceable, but that by limiting such provision it would become
valid or enforceable, then such provision shall be deemed to be written,
construed, and enforced as so limited.

10.Termination/Amendment of Agreement.  The Company may terminate, amend, or
modify this Agreement at any time with or without notice.  The Parties agree
that any modification or amendment to this Agreement must be set forth in a
written document signed by the Company's Chief Executive Officer or Chief
Financial Officer.

11.Costs and Attorneys' Fees.  If Company seeks to enforce any provision in this
Agreement in a court of competent jurisdiction and secures any relief, Employee
shall pay to Company all costs Company incurs in enforcing this Agreement,
including Company's attorney’s fees and court costs.

12.Waiver of Contractual Right.  The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party's right to subsequently enforce and compel strict compliance with
every provision of this Agreement.

13.Waiver of Jury Trial.  THE PARTIES HEREBY WAIVE A JURY TRIAL IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT OR ANY CLAIMS ARISING OUT OF THIS
AGREEMENT.

﻿

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Company and Employee have caused this Annual Bonus
Agreement to be executed and delivered duly authorized, all as of the date first
written above.

﻿

 

 

 

﻿

FEDERATED NATIONAL HOLDING

 

﻿

COMPANY

 

﻿

 

 

 

﻿

 

 

 

﻿

By:

/s/ Michael H. Braun

 

﻿

Name:

Michael H. Braun

 

﻿

Title:

CEO and President

 

﻿

 

 

 

﻿

 

 

 

﻿

EMPLOYEE

 

﻿

 

 

 

﻿

 

 

 

﻿

/s/ Erick A. Fernandez

 

﻿

Signature

 

﻿

 

 

 

﻿

Erick A. Fernandez

 

﻿

Print Name

 

﻿





5

 

--------------------------------------------------------------------------------

 






EXHIBIT “A”

﻿

The below examples are based on a hypothetical minimum annual bonus amount of
$50 per Company Performance Goal category; mid annual bonus amount of $100 per
Company Performance Goal category; and maximum annual bonus amount of $200 per
Company Performance Goal category.

﻿

﻿

 

 

﻿

Company Performance

Annual Bonus Amount

Example 1

Company performance exactly meets the goal for the mid bonus amount in all five
categories. 

$500 ($100 x 5 categories)

Example 2

Company performance exactly meets the goal for the minimum bonus amount in all
five categories. 

$250 ($50 x 5 categories)

Example 3

Company performance exactly meets the goal for the maximum bonus amount in all
five categories. 

$1,000 ($200 x 5 categories)

Example  4

Company performance exceeds the maximum bonus amount in all five categories. 

$1,000 ($200 x 5 categories)

Example  5

Company performance does not meet the minimum goal for four categories, and
meets the minimum goal for one category.

$50 ($0 x 4 categories + $50 x 1 category)

Example  6

Company performance is exactly half-way between the goal for the minimum bonus
amount and the goal for the mid bonus amount in all five categories.

$375 ($75 [which is half-way between minimum bonus of $50 and mid bonus of $100]
x 5 categories)

Example  7

Company performance is exactly half-way between the goal for the mid bonus
amount and the goal for the maximum bonus amount in all five categories.

$750 ($150 [which is half-way between mid bonus of $100 and maximum bonus of
$200] x 5 categories)

Example  8

Company performance exactly meets the goal for the mid bonus amount in three
categories, Company performance is exactly half-way between the goal for the
minimum bonus amount and the goal for the mid bonus amount in one category, and
Company performance exceeds the goal for the maximum bonus amount in one
category.

$575 ($100 x 3 categories + $75 x 1 category + $200 x 1 category)

﻿



6

 

--------------------------------------------------------------------------------